DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 2/17/2022.  The 35 USC 112 rejections have been withdrawn. Claims 2,9-14 remain pending for consideration on the merits.  
Allowable Subject Matter
Claims 2, 9-14 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the subject matter which is considered to distinguish from the closest prior art of record,  Morimoto et al (US 2011/0079040). The prior art of record teaches a heat transfer device including an oxygen adsorption device in contrast to the claimed features of a heat transfer device comprising a circulation route enclosing a hydrochlorofluoroolefin (HCFO)-containing refrigerant; the device serving as a chiller, which cools water, and a turbo refrigerating machine; the device comprising an oxygen adsorption device in a region at a pressure of 1.0 MPa or less, in which the pressure is negative relative to outside of the circulation route, between an evaporator and a compressor in the circulation route; and the oxygen adsorption device being a device wherein the inside of the oxygen adsorption device is filled with an oxygen adsorption material, and oxygen is selectively adsorbed and/or absorbed and removed from a gas refrigerant when oxygen passes through the oxygen adsorption device together with the gas refrigerant.
Therefore, it would not be obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight and independent claim 2 with dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763